Exhibit 10.16
AMENDMENT TO THE
MUELLER INDUSTRIES, INC.
2002 STOCK OPTION PLAN
 
July 11, 2011
 
WHEREAS, Mueller Industries, Inc. (the “Company”) maintains the Mueller
Industries, Inc. 2002 Stock Option Plan (the “Plan”), as amended and restated on
February 16, 2006; and
 
WHEREAS, pursuant to Section 9 of the Plan, the board of directors of the
Company (the “Board”) may amend the Plan at any time; and
 
WHEREAS, the Board has determined it to be in the best interests of the Company
to amend the Plan.
 
NOW, THEREFORE, the Plan is hereby amended as follows:
 

 
1.
Section 5(h) thereof shall be amended and restated in its entirety as follows:
 
   
“(h)           For purposes of the Plan, “Fair Market Value” means, as of any
date when the Common Stock is listed on one or more national securities
exchanges, the mean between the highest and lowest sale prices of the Common
Stock reported on the principal national securities exchange on which such
Common Stock is listed and traded on the date of determination, or, if there is
no such sale on that date, then on the last preceding date on which such a sale
was reported. If the Common Stock is not listed on an exchange, or
representative quotes are not otherwise available, the Fair Market Value shall
mean the amount determined by the Board of Directors in good faith, and in a
manner consistent with Section 409A of the Code, to be the fair market value per
share of Common Stock.”
 
 
2.
Governing Law.  This Amendment shall be construed and governed by the laws of
the State of Delaware, without giving effect to conflicts of laws principles
thereof which might refer such interpretations to the laws of a different state
or jurisdiction.
 
 
3.
Full Force and Effect of the Plan.  Except as specifically amended herein, all
other provisions of the Plan shall remain in full force and effect in accordance
with its terms.
 



 

 
Mueller Industries, Inc.
 
Board of Directors
 
July 11, 2011



 